DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Edward Arons on 2/3/22.


1. (currently amended)	Apparatus for disinfecting air of a room, the apparatus comprising:
a ceiling fan having a rotatable fan blade;
a fixture configured to be suspended into the room from a ceiling; [[and]]
an annular array of light emitting diodes (“LEDs”), each of the LEDs being:
configured to emit germicidal light that is incident on the ceiling; 
[[is]] disposed in the fixture such that the LED [[;]]


embedded in a chip having an upper surface corresponding to a plane that is common to an upper surface of each of the chips in which the other LEDs are embedded; and
an opaque surface defining a perimeter outside the array;
wherein[[,]]: 
absent reflection off an environmental object, the apparatus does not emit germicidal light below the plane; and
the opaque surface is positioned such that, if the germicidal light emitted by the LEDs propagates outward along the plane and is incident on the opaque surface, the opaque surface interferes with such germicidal light.
2.	(currently amended)	The apparatus of claim 1 wherein the germicidal light 

4-8. (canceled)
9.	(currently amended)	The apparatus of claim 1 wherein each of the LEDs 
10-11. (canceled)
12.	(original)	The apparatus of claim 9 wherein the wavelength is in the UV-C spectrum.
13-15. (canceled)
16. (currently amended)	The apparatus of claim 1 wherein the annular array comprises a circular array of light-emitting diodes.
17. (canceled)
18. (previously amended)	The apparatus of claim 1 further comprising a controller that is configured to control the fixture;
wherein the fixture is configured to direct a beam of the germicidal light.
19. (currently amended)	The apparatus of claim 1 further comprising a range sensor configured to estimate a distance between the plane and the ceiling.
20.	(currently amended)	The apparatus of claim 1 further comprising a controller that is configured to control the LEDs.
21-33. (canceled)
34. (currently amended)	The apparatus of claim 1 further comprising a reflection sensor configured to detect a reflection of light emitted by the LEDs from a structure.
35. (previously amended)	The apparatus of claim 34 wherein the structure is the ceiling.
36-40. (canceled)
41. (currently amended)	The apparatus of claim 139 wherein:
the fixture supports a louver that:
includes the opaque surface; and
is configured to direct a beam of the germicidal light.
42-54. (canceled)
55. (original)	The apparatus of claim 20 further comprising a control interface in electronic communication with the controller; wherein the control interface is configured to receive an instruction conforming to a lighting control protocol. 
56-136. (canceled)
137. (currently amended)	The apparatus of claim 1 wherein an energy level of the germicidal light 
138. (previously added)	The apparatus of claim 137 wherein the setting is speed.
139. (currently amended) 	The apparatus of claim 1 wherein the fixture[[:]]
in operation [[,]] emits germicidal light that propagates radially away from the annular array

140-142. (canceled)	
143. (currently amended)	The apparatus of claim 20 wherein the controller is configured to cause the LEDs to deliver to the air an amount of energy.
144. (previously added)	The apparatus of claim 143 wherein the controller is configured to adjust a duration of the energy.
145. (previously added)	The apparatus of claim 143 wherein the controller is configured to adjust an intensity of the energy.
146. (canceled)
147. (previously added)	The apparatus of claim 1 wherein the fixture supports a louver that is configured to direct a beam of the germicidal light.
148. (canceled)
149. (currently amended)	The apparatus of claim 1 further comprising lensing disposed over the annular array.



Allowable Subject Matter
	Claims 1-3, 9, 12, 16, 18-20, 34-35, 41, 55, 137-139, 143-145, 147, 149 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an apparatus for disinfecting the air of a room comprising the ceiling fan, annular array of LEDs embedded in a chip as claimed, emitting germicidal light incident on the ceiling, absent reflection off an environmental object, the apparatus does not emit germicidal light below the plane; and in particular comprising the opaque surface defining a perimeter outside the array, the opaque surface is positioned such that, if the germicidal light emitted by the LEDs propagates outward along the plane and is incident on the opaque surface, the opaque surface interferes with such germicidal light; recited together in combination with the totality of particular structural features/limitations recited therein.
	WO2021232000A1, CN 209959513 U disclose UV germicidal uplights in ceiling fans, but fails to disclose the opaque surface having the structure and functionality claimed. The references discuss uplights generally, but not a surface that interferes with the light (rather than e.g. reflects it). In particular, the prior art fails to disclose or suggest the protection function of the opaque structure as recognized by the inventor (see e.g. pg pub at [0211], described as louver).
	Claims 2-3, 9, 12, 16, 18-20, 34-35, 41, 55, 137-139, 143-145, 147, 149, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881